NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/043,735, which is a broadening reissue application of U.S. Application No. 12/318,934 (hereinafter the “934 Application"), entitled SEMICONDUCTOR INTEGRATED CIRCUIT AND POWER-SUPPLY CONTROL METHOD, which issued as U.S. Patent No. 7,956,677 (hereinafter the “677 Patent").
The status of the claims is as follows:
Claims 17-31 are pending and examined herein.
Claims 17-31 rejected.

I. REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114 was filed in this application (hereinafter the “2021 RCE”) after the decision by the Patent Trial and Appeal Board on June 14, 2021 (hereinafter the “2021 PTAB Decision”), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 C.F.R. §1.114 and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the appeal has been terminated pursuant to 37 C.F.R. §41.50(b) and prosecution in this application has been reopened.  Applicant’s amendment filed on August 13, 2021 (hereinafter the “2021 Amendment”) has been entered.


II. STATUS OF CLAIMS
In the 2021 Amendment, Applicant cancelled patent claims 1-13, cancelled previously added claims 13-16 and added new claims 17-31.  Accordingly, claims 17-31 are pending and will be examined herein.

III. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue application of the 934 Application, now the 677 Patent.  Examiner further acknowledge the Applicant’s claim that the present application is a continuation reissue of U.S Patent Application No. 14/739,617, filed June 15, 2015 (hereinafter the “617 Reissue Application”), which issued as U.S. Patent No. RE46,997 (hereinafter the “RE46997 Patent”), which is a continuation reissue application of U.S. Patent Application No. 13/911,788, filed June 6, 2013, which issued as U.S. Patent No. RE45,614 (hereinafter the “RE45614 Patent”).  Examiners also acknowledge the claim of foreign priority to JP2008-006955, filed January 16, 2008.

IV. REJECTION OF CLAIMS UNDER RES JUDICATA
A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final.  A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision.  See MPEP §2190.

04/17/2020	Examiners issued a Final Rejection of claim 16 (hereinafter the “2020 Final”).  Claim 16 was rejected as anticipated by U.S. Patent Application Publication No. 2009/0160253 to Rao et al. (hereinafter “Rao”).
06/14/2021	The PTAB handed down the 2021 PTAB Decision.  Therein the PTAB sustained the Examiners rejection of claim 16 in the 2020 Final (See page 7), added further evidence and thus classified the decision as “Affirmed; 37 C.F.R. §41.50(b),” i.e., a new ground of rejection (See page 8).  Further, the 2020 PTAB Decision gave two options under 37 C.F.R. §41.50(b) to Applicant to avoid termination of the appeal.
08/13/2021	Applicant filed the 2021 RCE.  Therein, Applicant cancelled claim 16 and added the pending and examined claims 17-31.
In view of the above findings of fact, Examiners determine herein that Applicant did not take either option under 37 C.F.R. §41.50(b) as presented by the PTAB in the 2021 PTAB Decision, rather Applicant filed a request for continued examination, i.e., the 2021 RCE.  Accordingly, Examiners find the appeal of the rejection of claim 16 was terminated.  Since no further appeal of the rejection of claim 16 provided in the 2021 Decision was made by Applicant, the decision of the 2021 PTAB Decision is final and no longer reviewable.  Therefore, based on the doctrine of res judicata, Examiners conclude Applicant is precluded from seeking a claim that is not patentably distinct from claim 16 (See claim 16 as filed June 15, 2020, hereinafter “Cancelled Claim 16”), which is now cancelled.
res judicata.

V. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed October 23, 2018 (hereinafter the "2018 Reissue Declaration”) as supplemented in with the Statement of Error filed within the amendment filed June 15, 2020 (hereinafter the “2020 Statement of Error”) is acknowledged but it now objected to herein.  Examiners find that the 2020 Statement of Error outlines an error which is corrected by deleting the phrase “at separate points of time” from the issued claims in favor of new claim 16 and further identifies several 
Accordingly, Applicant has two options to correct this objection:
(1)	Applicant is required to file a new reissue declaration that states an error being corrected in this reissue application that has not before been corrected by the preceding reissue patents (the RE45614 Patent and RE46997 Patent).
(2)	Alternatively, Applicant is required to file a new error statement which states the same error related to the “at separate points of time” along with an explicit explanation of how this error is being corrected in a different way from the preceding reissue patents (the RE45614 Patent and RE46997 Patent) and from lost claim 16.  See MPEP §1414(II).  Furthermore, since Applicant has already provided the 2018 Reissue Declaration, Applicant may rely on 37 C.F.R. §1.175(d) and (f) and MPEP §1414.03(I) and provide this error statement in a separate section of the remarks without having to file a new declaration.

VI. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. 

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 17-31 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “switch conduction control section…” (Claims 17-31)
A first means-plus-function phrase is recited in claim 17 (and included in each of dependent claims 17-31), which recites “a switch conduction control section…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 17 recites: 
a switch conduction control section configured to control, only after the switch conduction control section places a first switch transistor in a conducting state, a second switch transistor in a manner that places the second switch transistor in the conducting state, wherein a conducting-state resistance of the first switch transistor is greater than a conducting-state resistance of the second switch transistor….

(B1)(a)	3-Prong Analysis: Prong (A)

Furthermore, there is no disclosure or suggestion from the prior art or the 677 Patent that a “section" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known section of a prior art circuit can perform the placing the first switch in a conducting state in the manner as recited in claim 17.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “section…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “section…” is a generic placeholder having no specific structure associated therewith.  Because “section …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to “control switch conduction” and to “only after the switch conduction control section places a first switch transistor in a conducting state, a second switch transistor in a manner that places the second switch transistor in the conducting state, wherein a conducting-state resistance of the first switch transistor is greater than a conducting-state resistance of the second switch transistor.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 17-31, particularly claim 17 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
(B1)(c)	Conclusion of Invocation
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C).  However, Examiners do not conclude that FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶) for all of claims 17-31.  Examiners note that 35 U.S.C. §112(6th ¶) requires such a means-plus-function type limitation be written in a claim for a combination.  See also MPEP §2181(V).  Since the “section” in FL #1 is the only element of claims 17, 30 and 31, i.e., these claims are single means claims and thus Examiners do not find FL #1 invokes interpretation under 35 U.S.C. §112(6th ¶) for claims 17, 30 and 31.  Since claims 18-29 are written as a combination of FL #1 with another element, i.e., “circuit cells” or “third switch transistor,” Examiners do find FL #1 invokes interpretation under 35 U.S.C. §112(6th ¶) for claims 18-29.
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 677 Patent, the Examiners find that the closest corresponding structure for the FL #1 in claims 18-29 is the switch control section 31 as shown in FIGS. 6A, 7A, 8 and 10 of the 677 Patent.  As noted in the 677 Patent at col. 15, line 67 to col. 16, line 5, “[t]he switch control section 31 is configured to include hardware, software or both hardware and software as means capable of executing a sequence of operations to sequentially activate control lines CL connected to the systems in order to put the switch transistors SWT included in the systems in a turned-on state in system units.”  However, other than to generically state that the switch control section is hardware, software or both, Examiners are unable to find any disclosure of any hardware or software structures within the blank boxes shown in the figures.  Thus, Examiners are unable to clearly link corresponding structures from the specification of the 677 Patent to the functions recited in FL #1.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners are unable to determine sufficient corresponding structures to the functions of FL #1. In view thereof, as required by 35 U.S.C. §112 (6th ¶), FL #1 will not be limited by the specification of the 677 Patent.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform th ¶).
Regarding claim 24, Examiners find this claim recites further functions of the switch conduction control section and thus Examiners find that FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for FL #1 in claim 22 with the additional of additional functions.  Furthermore, Examiners are additionally unable to determine sufficient corresponding structures to FL #1 in claim 24 for similar reasons as for claims 22-29 above.

C. 	Specific Interpretations Herein
conducting-state resistance
Examiners note that this phrase is not lexicographically defined in the 677 Patent.  Examiners further find that Applicant has not offered any definition or interpretation of this phrase in the 2021 Amendment, other than to simply state Rao does not disclose it.  
Following a review of the specification, the 676 Patent, at col. 16, lines 14-15, states “[t]he larger the gate width of a switch transistor SWT, the smaller the conducting-state resistance of the transistor SWT.”  Furthermore, as noted in ¶0037 of Rao, “the transistors 430, 432 and 434 of the flood circuit 412 are wider than the transistors 418, 420 and 422 of the trickle circuit 410. The wider transistors 430, 432 and 434 conduct more current than the transistors of the trickle circuit 410.”  Finally, the PTAB recognized at pages 5-6 of the 2021 PTAB Decision that the resistance of a 
Based on the above findings, Examiners find a reasonable interpretation of “conducting-state resistance” of a transistor is directly related to and controlled by its width, i.e., a wider transistor will have a lower conducting-state resistance and a narrower transistor will have a higher conducting-state resistance.  Such an interpretation is reasonable because it is taken from the 677 Patent itself.  Furthermore, Examiners find such a relationship is based directly on the cross sectional area of the transistor as found by the PTAB.  Finally, as noted by Rao, such wider transistors also have the property that they also will conduct more current than narrower transistors which is consistent with the interpretation taken from the 677 Patent since resistance is inversely related to conductivity.

D.	Conclusion of Claim Interpretation
	In view of the forgoing, Examiners will interpret FL #1 under 35 U.S.C. §112 (6th ¶) for claims 18-29 and further interpret the conducting-state resistance in all claims in the manner as provided above.  Because the remaining limitations of the claims are not lexicographically defined, do not invoke interpretation under 35 U.S.C. §112 (6th ¶) and need no specific interpretation, the remaining limitations will be interpreted using the broadest reasonable interpretation.

VII. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of the pre-AIA  35 U.S.C. §112 (1st ¶):


The following is a quotation of the pre-AIA  35 U.S.C. §112 (2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A.	Rejection Based on Single Means
Claims 17, 30 and 31 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶) because the claim purports to invoke pre-AIA  35 U.S.C. §112 (6th ¶) as discussed above, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

B.	Rejection Based on New Matter
Claims 25-28 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

This finding is supported by claim differentiation using claims 26 and 28 (which depend from claim 25) which recite precisely a direct wire connection between the source/drain regions of the first switch transistor and the voltage lines.  If the connection to the voltage lines is “wired directly” then the connections to the other source/drain regions of the second and third switch transistor through the voltage lines would not be direct.

C.	Rejection Based on Indefiniteness
Claim limitation FL #1 as discussed above invokes interpretation under pre-AIA  35 U.S.C. §112(6th ¶) for claims 18-29.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as discussed above.  Therefore, claims 18-29 are indefinite and are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶).
Applicant may:
th ¶); 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.

D.	Rejection Based on Antecedent Basis
nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.  Claim 17, from which claims 22-31 depend, does not positively recite the first and second switch transistors, rather claim 17 only positively recites the switch conduction control section and its operations thereof.  Claims 19, 20 and 22-31 recite the relationship of the “first switch transistor” and the “second switch transistor” to other positively recited features of the claims.  There is insufficient antecedent basis for these limitations in the claims.  
For example, claims 19 and 20 recite a particular location of the first switch transistor and the second switch transistor.  However, the only two positively recited features of claims 19 and 20 are the switch conduction control section and the circuit cells in a functional circuit cell layout area.  Thus, there is insufficient antecedent basis for the first and second switch transistors in these claims.
Further, claim 22 recites a comparison of the conducting-state resistance of the positively recited third switch transistor with that of a not positively recited second switch transistor.  However, the only two positively recited features of claim 22 are the switch conduction control section and the third switch transistor.  Thus, there is insufficient antecedent basis for the second switch transistor in this claim.  Examiners are further unable to determine how a not positively claimed switch affects these other two features.  Examiners find the lack an antecedent basis of the second switch transistor renders the comparison unclear and thus indefinite.  Similar issues exist with claims 23-29 regarding one or both of the first and second switch transistors.


VIII. CLAIM REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. Rejections Based on Improper Error Statement
Claim 17-31 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2018 Reissue Declaration and the 2020 Statement of Error is set forth in the discussion above.
	
B. Rejections Based on New Matter
Claims 25-28 and this application as a whole are rejected under 35 U.S.C. §251 on the basis that these claims contain new matter to the 677 Patent.  Furthermore, since the new matter discussed above is not unequivocally disclosed in the 677 Patent, these claims and this application as a whole are also rejected under 35 U.S.C. §251 as failing the original patent requirement.

IX. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Anticipation Rejections Applying Rao
Claims 17-22 and 29-31 are rejected under 35 U.S.C. §102(e) as being anticipated by U.S. Patent Application Publication No. 2009/0160253 to Rao et al. (hereinafter “Rao”).
Regarding claim 17, Rao discloses a semiconductor integrated circuit (See Rao FIG. 4), comprising:

    PNG
    media_image1.png
    435
    568
    media_image1.png
    Greyscale

Rao FIG. 4
a switch conduction control section configured to control, only after the switch conduction control section places a first switch transistor in a conducting state, a second switch transistor in a manner that places the second switch transistor in the conducting state, wherein a conducting-state resistance of the first switch transistor is greater than a conducting-state resistance of the second switch transistor (See Claim Interpretation section above wherein this limitation FL #1 does not invoke interpretation under 35 U.S.C. §112(6th ¶) in this claim.  Thus see FIG. 4 above, power control logic circuit 402.  Further see ¶¶0035-0037 wherein narrow width transistor 418 in trickle circuit 410 is activated by the power control logic circuit 402 before the wider width transistor 430 in flood circuit 412).
Regarding claim 18, Rao discloses the circuit of claim 17 and further comprising circuit cells that are in a functional circuit cell layout area of the semiconductor See FIG. 4 above, power switching circuit 404 is separate from circuit device 408).
Regarding claim 19, Rao discloses the circuit of claim 18 and further wherein the first switch transistor is outside the functional circuit cell layout area of the semiconductor integrated circuit (See FIG. 4 above, power switching circuit 404 is separate from circuit device 408).
Regarding claim 20, Rao discloses the circuit of claim 18 and further wherein the second switch transistor is outside the functional circuit cell layout area of the semiconductor integrated circuit (See FIG. 4 above, power switching circuit 404 is separate from circuit device 408).
Regarding claim 21, Rao discloses the circuit of claim 18 and further wherein each of the circuit cells is configured to receive power as a difference between a voltage appearing on a first voltage line and a voltage appearing on a second voltage line (See FIG. 4 above, circuit device 408 which can be an integrated circuit which would have circuit cells which receive voltage differentials between the voltage at VCC and ground).
Regarding claim 22, Rao discloses the circuit of claim 17 and further comprising a third switch transistor that is outside the functional circuit cell layout area of the semiconductor integrated circuit, the conducting-state resistance of the second switch transistor is greater than a conducting-state resistance of the third switch transistor (See Claim Interpretation section above wherein this limitation FL #1 does invoke interpretation under 35 U.S.C. §112(6th ¶) in this claim.  Thus, this claim requires only two features, the switch conduction control section, i.e., the corresponding structures for FL #1, and the third switch transistor.  Thus, see Rao FIG. 4 above, power control logic circuit box 402 and switch transistor 422).
Regarding claim 29, Rao discloses the circuit of claim 22 and further wherein the switch conduction control section is wired directly to a gate electrode of the third switch transistor (See FIG. 4 above, note line directly connecting the power control logic circuit box 402 to switch transistor 422).
Regarding claim 30, Rao discloses the circuit of claim 17 and further wherein the switch conduction control section is wired directly to the gate electrode of the first switch transistor (See FIG. 4 above, note line directly connecting the power control logic circuit box 402 to switch transistor 418).
Regarding claim 31, Rao discloses the circuit of claim 17 and further wherein the switch conduction control section is wired directly to the gate electrode of the second switch transistor (See FIG. 4 above, note line directly connecting the power control logic circuit box 402 to switch transistor 430).

X. EXAMINERS’ RESPONSE TO APPLICANT’S ARGUMENTS
The primary argument submitted by Applicant regarding the rejection of Rao is that Rao is “silent” regarding the conducting state resistance and thus fails to teach the claimed features.  See 2021 Amendment page 11.  Examiners disagree.  While Rao does not explicitly use the same terminology as Applicant, Rao does discuss the width of the transistors which would provide the claimed conducting-state resistance.  For example, as noted in ¶0037 of Rao, “the transistors 430, 432 and 434 of the flood circuit 412 are wider than the transistors 418, 420 and 422 of the trickle circuit 410. The wider 

XI. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 677 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII. CONCLUSION
Claims 17-31 are pending and examined.
Claims 17-31 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992